Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in the present application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 March 2021 was considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae (US 2019/0243199).

Re: claim 7, Bae discloses the limitations of claim 1, and Bae further discloses that the edge region NDA comprises a first edge region (Fig. 1, the region of the NDA that includes SC and PB) and a second edge region (Fig. 1, the region of the NDA that includes GDC), the display panel further comprises a signal input terminal GC disposed in the second edge region (Fig. 1), and the light shielding layer BM is disposed in the first edge region (Figs. 6A, 6B).
Re: claim 8, Bae discloses the limitations of claim 7, and Bae further discloses that the first edge region (Fig. 1, the region of the NDA that includes SC and PB) and the second edge region (Fig. 1, the region of the NDA that includes GDC) are disposed at different sides of the display region (Fig. 1).
Re: claim 9, Bae discloses the limitations of claim 7, and Bae further discloses that an orthographic projection of the light shielding layer BM projected on the first substrate 200 covers an orthographic projection of the first edge region (Fig. 1, the region of the NDA that includes SC and PB) projected on the first substrate (Figs. 1, 6A).
Re: claim 10, Bae discloses a driving module SC and a display panel DP (Fig. 1), the display panel comprises a display region DA and an edge region NDA disposed at a plurality of sides of the display region (Fig. 1), and the display panel comprises a first .
Claim(s) 11-12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qiu (US 2018/0203290).
Re: claim 11, Qiu discloses a display region (Fig. 1, where the display region includes 100 but not the elements 122 disposed next to seal 3) and an edge region (Fig. 1, where the edge region includes 200 and the elements 122 disposed next to seal 3) disposed at a plurality of sides of the display region (Fig. 1), and the display panel comprises a first substrate 2 and a second substrate 1 disposed corresponding to each other (Fig. 1); wherein the first substrate is an array substrate (para. 35), the second substrate is a color filter substrate (para. 35), and a light shielding layer 122 is disposed in the edge region on the first substrate or/and the second substrate (Fig. 1).
Re: claim 12, Qiu discloses the limitations of claim 11, and Qiu further discloses that the first substrate comprises a first base substrate 1 and a color resist layer 11 disposed on one side of the first base substrate adjacent to the second substrate (Fig. 1), and the light shielding layer 122 and the color resist layer are disposed in a same layer (Fig. 1).
Re: claim 15, Qiu discloses the limitations of claim 12, and Qiu further discloses that the display panel further comprises a sealant 3 disposed between the first substrate .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Qiu.

However, Bae does not explicitly disclose that the first substrate further comprises a color resist layer disposed on one side of the first base substrate adjacent to the second substrate.
Qiu discloses that the first substrate 1 further comprises a color resist layer 11, 12 disposed on one side of the first base substrate adjacent to the second substrate 2 (Fig. 1).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the first substrate further comprise a color resist layer disposed on one side of the first base substrate adjacent to the second substrate, as disclosed by Qiu, in the device disclosed by Bae for the purpose of simplifying the manufacturing process of the array substrate and of improving the brightness of the displayed image by including a white or yellow filters in the color filter layer.
Re: claim 5, Bae and Qiu disclose the limitations of claim 2, and Qiu further discloses that the display panel further comprises a sealant 3 disposed between the first substrate 1 and the second substrate 2 (Fig. 1), and the light shielding layer 12 is disposed inside the sealant (Fig. 1).
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Qiu and Hwang (US 2018/0004036).

Hwang discloses that a material of the light shielding layer BM is the same as a material of the color resist layer (paras. 83, 84).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a material of the light shielding layer be the same as a material of the color resist layer, as disclosed by Hwang, in the device disclosed by Bae and Qiu for the purpose of simplifying the manufacturing process by making the light shielding layer and the color resist layer in the same step.
Re: claim 4, Bae, Qiu, and Hwang disclose the limitations of claim 3, and Hwang further discloses that the material of the light shielding layer BM comprises a blue color resist (paras. 79 & 84 disclose that PR3 is comprised of a blue color filter, and Fig. 2 discloses that light shielding layer BM is comprised of PR3).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Qiu and Ishii (US 2008/0186422).
Re: claim 6, Bae and Qiu disclose the limitations of claim 2; however, neither reference explicitly discloses that a black matrix is disposed on the first substrate or/and the second substrate, and an orthographic projection of the black matrix projected on the first substrate covers an orthographic projection of the light shielding layer projected on the first substrate.
Ishii discloses that a black matrix 53 is disposed on the first substrate or/and the second substrate 20 (Fig. 2), and an orthographic projection of the black matrix 
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a black matrix be disposed on the first substrate or/and the second substrate, and an orthographic projection of the black matrix projected on the first substrate covers an orthographic projection of the light shielding layer projected on the first substrate, as disclosed by Ishii, in the device disclosed by Bae and Qiu for the purpose of preventing the light shielding layer from being visible to a viewer of the display device.
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiu in view of Hwang.
Re: claim 13, Qiu and Hwang disclose the limitations of claim 12; however, neither reference explicitly discloses that a material of the light shielding layer is the same as a material of the color resist layer.
Hwang discloses that a material of the light shielding layer BM is the same as a material of the color resist layer (paras. 83, 84).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a material of the light shielding layer be the same as a material of the color resist layer, as disclosed by Hwang, in the device disclosed by Qiu for the purpose of simplifying the manufacturing process by making the light shielding layer and the color resist layer in the same step.
Re: claim 14, Qiu, and Hwang disclose the limitations of claim 13, and Hwang further discloses that the material of the light shielding layer BM comprises a blue color .
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiu in view of Ishii.
Re: claim 16, Qiu discloses the limitations of claim 12; however, Qiu does not explicitly disclose that a black matrix is disposed on the first substrate or/and the second substrate, and an orthographic projection of the black matrix projected on the first substrate covers an orthographic projection of the light shielding layer projected on the first substrate.
Ishii discloses that a black matrix 53 is disposed on the first substrate or/and the second substrate 20 (Fig. 2), and an orthographic projection of the black matrix projected on the first substrate covers an orthographic projection of the light shielding layer 53 projected on the first substrate 20 (Fig. 1).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a black matrix be disposed on the first substrate or/and the second substrate, and an orthographic projection of the black matrix projected on the first substrate covers an orthographic projection of the light shielding layer projected on the first substrate, as disclosed by Ishii, in the device disclosed by Qiu for the purpose of preventing the light shielding layer from being visible to a viewer of the display device.
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiu in view of Bae.

However, Qiu does not explicitly disclose a signal input terminal disposed in the second edge region.
Bae discloses a signal input terminal GC disposed in the second edge region (Fig. 1, where the second edge region is the region of the NDA that includes GDC).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a signal input terminal disposed in the second edge region, as disclosed by Bae, in the device disclosed by Qiu for the purpose of inputting signals to the data and gate drivers to selectively switch pixels on and off to transmit images to a viewer.
Re: claim 18, Qiu and Bae disclose the limitations of claim 17, and Bae further discloses that the first edge region (Fig. 1, the region of the NDA that includes SC and PB) and the second edge region (Fig. 1, the region of the NDA that includes GDC) are disposed at different sides of the display region (Fig. 1).
Re: claim 19, Qiu and Bae disclose the limitations of claim 17, and Bae further discloses that an orthographic projection of the light shielding layer BM projected on the first substrate 200 covers an orthographic projection of the first edge region (Fig. 1, the region of the NDA that includes SC and PB) projected on the first substrate (Figs. 1, 6A).
20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiu in view of Chen (US 2021/0149089).
Re: claim 20, Qiu discloses the limitations of claim 11; however, Qiu does not explicitly disclose a light blocking layer is disposed on side portions of the first substrate and the second substrate, and the light blocking layer covers a gap between the first substrate and the second substrate.
Chen discloses a light blocking layer 601 disposed on side portions of the first substrate 200 and the second substrate 100 (Fig. 1), and the light blocking layer covers a gap between the first substrate and the second substrate (Fig. 1).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a light blocking layer disposed on side portions of the first substrate and the second substrate, and the light blocking layer covers a gap between the first substrate and the second substrate, as disclosed by Chen, in the device disclosed by Qiu for the purpose of minimizing light leakage from the sides of the first and second substrates.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA K DAVISON/Primary Examiner, Art Unit 2871